Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or suggest wherein shear elements are provided on the first profile and/or the second profile, the shear elements extend into the interspace and effect an axial load dissipation into the casting compound filling, the shear elements are provided only over a first partial length of the penetration length, the first partial length is between 65% and 90% of the total penetration length and a second partial length is free of shear elements, wherein the second partial length forms an upper length of the penetration length in an installed position, wherein (a) the first profile and/or the second profile have/has an adhesion-reducing coating over the second partial length on a side facing the interspace; and/or (b) a layer of an elastic material is provided between first profile and/or the second profile and the casting compound filling over the second partial length of the penetration length.  The closest prior art being Li (US 8,757,933) and DE 10 2012 020 871.  Neither Li or DE ‘871 disclose (a) the first profile and/or the second profile have/has an adhesion-reducing coating over the second partial length on a side facing the interspace; and/or (b) a layer of an elastic material is provided between first profile and/or the second profile and the casting compound filling over the second partial length of the penetration length.  Applicant discloses that it can thereby be ensured that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL